﻿169.	 Before stating at the Assembly the profound concern of my people and my Government at the numerous problems afflicting the present-day world, I should like first of all to express our most heartfelt congratulations to 
 
170.	. Jorge Illueca on his well-deserved election to the presidency of the thirty-eighth session of the General Assembly and to tell him how pleased we are to see him guiding our work. His election is, in fact, a well earned tribute to his outstanding qualities as a statesman and to his personal qualifications as a fervent defender of the ideals of peace and understanding among nations, and also a tribute to his country, the Republic of Panama, with which the Republic of Guinea-Bissau, of course, has the best relations of friendship and co-operation. My delegation is convinced that under his presidency and thanks to his great competence and his profound knowledge of the fundamental issues of international life, the work of this session will fully respond to the aspirations of our peoples by making an appreciable contribution to the analysis of the principal world problems discussed here and to the maintenance of international peace and security. It is a great honour for me on this occasion to express to his predecessor, Mr. Imre Hollai, our deep appreciation for the tireless efforts, the dedication and the great skill that he placed at the service of the United Nations and of its aims throughout his term of office.
171.	We also convey our most sincere gratitude and admiration to the Secretary-General for his constant dedication to the search for satisfactory solutions to the many problems, conflicts and tensions that unceasingly threaten the world with the danger of a new irremediable deterioration of the international situation that could have terrible consequences. Since this is the first time that I have the honour of speaking before the Assembly, I am all the more pleased to take this opportunity to congratulate him and to tell him how much my country appreciates his objective and lucid report on the work of the United Nations [,4/33/V].
172.	I should like, in this respect, to reiterate here the complete readiness of the Government of the Republic of Guinea-Bissau to work towards the complete realization of the goals that have been established, the measures proposed and the solutions envisaged in our work for world peace, development, the establishment of harmonious relations of friendship and co-operation among nations, and the constant strengthening of the United Nations role and its capacity for action.
173.	The present deplorable international situation, which challenges the most precious moral and legal values of human civilization and shakes its very foundations, requires from all a measure of understanding, effort and goodwill, without which the structural and objective reordering of its co-ordinates will be merely a Utopian dream.
174.	These facts confirm more than ever before the urgent need for joint and resolute action on the part of the great family of nations, aimed at establishing a true era of change and a struggle for the attainment of a world of progress and justice.
175.	The constant expansion of the membership of this family since the birth of the Organization is tangible proof of the irreversible nature of the process of growing awareness on the part of the peoples of their inalienable rights and of the need for them to participate fully in international affairs.
176.	That is why my Government is deeply pleased to welcome the admission of Saint Christopher and Nevis as a full-fledged Member of our Organization. We wish it every success in the building of a new State and in the promotion of social and economic development.
177.	We are particularly pleased that the admission of that new Member coincides with the celebration by our people and its guiding political organization, the PAIGC of the tenth anniversary of the proclamation of the independent State of Guinea-Bissau. 

178.	The problems besetting the present world and the ills that endanger its development prospects are many and, we fear, are becoming increasingly complex. The reactivation of the cold war, the resurgence of the arms race, of arbitrary conduct and of contempt for the most basic rules of international law and of the principles that govern relations among States, and the general deterioration of the world economy are all, in fact, of unprecedented significance today. With that dramatic picture as a backdrop, we see our own responsibilities increased. That is especially true since our people still expect us to take specific action in pursuit of the aims enshrined in the Charter of the United Nations.
179.	In spite of the historic strengthening of the interdependence of peoples and economies, we see a striking accentuation of the basic contradiction of our day, that is, the inexorable widening of the economic gap between nations and the increasingly marked division of the world into rich regions and countries, on the one hand, and poor and needy regions and countries on the other. The disquieting decline of the per capita gross domestic product in a large number of developing countries, the alarming deficit in their balance of payments and the burden of their foreign debt are among the particularly serious consequences of the crisis in the existing world economic system.
180.	In such a situation, the inadequacy of the measures currently proposed unfortunately make it unlikely that there will be a recovery of the world economy, in the long term or the short term, or that we shall be able to achieve the goals of the new international economic order and the International Development Strategy for the Third United Nations Development Decade. However, we have ample reason to promote positive and beneficial interdependence for all as it is clear that progress in the developing countries will contribute to a recovery of the world economy and to the progressive elimination of the structural imbalances that characterize it today.
181.	No member of the international community, regardless of its economic potential, can remain indifferent to the stagnation of the volume of international trade, unparalleled since the Second World War, or to the recession, which is more extensive and damaging than the great depression of the 1930s.
182.	The development plans and the economic recovery programmes of the developing countries designed to deal with the steady deterioration of their economies cannot have the desired stabilizing effects without the appropriate support of the international community at large and without appropriate action through the existing instruments and machinery for co-operation and development aid.
183.	The Republic of Guinea-Bissau has not been spared the harmful effects of the present world economic situation, whose burdens compound the burdensome heritage of colonial domination and the climatic vicissitudes of the Sudano-Sahelian region to which it belongs. Realizing the need to respond to that situation with a coherent strategy, my country is now working to attain the objectives of its first four-year development plan and its programme for economic and financial stabilization.
184.	Those objectives and the measures adopted with a view to their implementation are known to all our economic partners. We take this opportunity to reiterate our Government's invitation to them to participate in the conference of donor countries which will be held at the beginning of 1984.
185.	The situation of the least developed countries, of which the Republic of Guinea-Bissau is one, has in no way improved in recent years. For some, the situation has steadily deteriorated.
186.	The need to deal with conditions of extreme poverty and to guarantee that the basic needs of the populations of those countries are met, on the one hand, and the search for a solution to economic and financial problems, on the other, are facing those countries with an unprecedented dilemma.
187.	The acute crisis in multilateral co-operation today, the adoption of purely temporary and partial measures, the protectionist barriers imposed by certain developed countries on imports from the developing countries, the constant deterioration of the terms of trade and the plunge of commodity prices, the uncertainty of food supplies, the marked decline in preferential development aid —to mention but a few of the most important factors— all constitute obstacles to the remedying of the already desperate situation of those countries.
188.	With the adoption by the General Assembly of the Charter of Economic Rights and Duties of States  as well as resolutions 3201 (S-VI) and 3202 (S-VI) concerning the Declaration and the Programme of Action on the Establishment of a New International Economic Order, new development prospects appeared which seemed to promise a better future.
189.	It is none the less regrettable to have to note today the meagre progress achieved in the implementation of these resolutions. The global negotiations outlined in resolution 34/138, which still constitute one of the international community's most important initiatives in the field of multilateral economic co-operation, remain on our agenda. As was fittingly stressed at the seventh Conference of Heads of State or Government of Non-Aligned Countries, held last March at New Delhi, those negotiations would undoubtedly give a new impetus to multilateral co-operation in the principal sectors of the world economy and would promote the implementation of measures adopted within the framework of the International Development Strategy.
190.	It is also regrettable that the excellent opportunity offered by the sixth session of the United Nations Conference on Trade and Development was not seized to give the North-South dialogue the momentum it needs for the adoption of measures which could meet the requirements of development and of overcoming the present world economic crisis.
191.	By adopting the United Nations Convention on the Law of the Sea, the international community took a decisive step towards harmonizing the shared aspirations of mankind to peace and co-operation. We join other Members of this Organization in appealing to all countries to sign and promptly ratify that important instrument.
192.	The danger of nuclear war, the unprecedented proliferation of nuclear weapons and the squandering of vast human, material, financial and technical resources on an unproductive and wasteful arms race make it urgent that we adopt measures to give momentum to the at present deadlocked process of achieving general and complete disarmament under effective international control.
193.	To that end we encourage the replacement of negative and hasty attitudes by a constructive approach to disarmament questions, thus making it possible to consider objectively the various proposals made in this sphere with the primary objective of safeguarding international peace and security.
194.	Another important disarmament measure is the creation of zones of peace in various parts of the world 
on the basis of arrangements freely reached among the States of the regions concerned. In this connection we welcome the international community's initiatives aimed at the demilitarization and denuclearization of regions such as the Indian Ocean, the Mediterranean and the African continent.
195.	From this rostrum we echo the voices of peoples thirsting for freedom, peace and justice in condemning most forcefully the injustices that prevail in international relations and the forces that continue to oppose the elimination of relations based on inequality, domination, exploitation and racial discrimination.
196.	In the Middle East, the Palestinian people continues to confront Israel's shameful violation of its legitimate and inalienable right to a dignified and prosperous life. The Zionist regime of Israel is seeking by all possible means to affirm and consolidate its presence in the occupied Arab territories. Since the annexation of the Golan Heights, the West Bank of the Jordan and the City of Jerusalem, Israel has been manoeuvring ceaselessly to impose its civil administration in the occupied territories and to change the political, cultural, religious, demographic and geographical characteristics of those territories.
197.	The Palestinian people and its sole legitimate representative, the PLO, have countered these aggressive acts with an unshakable determination to develop their just fight to safeguard their national interests and recover the inalienable right of the Palestinian people to self-determination and independence and to establish its own independent sovereign State on its national territory, in conformity with the resolutions of the General Assembly.
198.	In addition, acts of aggression, destabilization and provocation are directed daily against the sovereign people of Lebanon. Israel tramples on, and thus challenges, the fundamental rules and values forged by human civilization, as well as the independence, security and territorial integrity of that Arab country.
199.	By deliberately attacking the Iraqi nuclear installations, Israel not only demonstrated its utter disdain for the sovereignty of other peoples, but also clearly violated established international rules regarding, apartheid international peace and security and the peaceful use of nuclear energy.
200.	In southern Africa the forces of progress continue to confront apartheid, racial discrimination and the persistence of the colonial tyranny promoted by the racist regime of South Africa.
201.	The untenable situation caused by Pretoria's policy of oppression against the Namibian people and by its continued acts of aggression and destabilization against the independent front-line States—especially Angola, Mozambique and, most recently, Lesotho—constitute a serious threat to peace and security in the region.
202.	The delaying tactics aimed at setting the stage for continued colonial domination of that African territory, Namibia and, in particular, the absurd thesis making the independence of Namibia dependent on the withdrawal of Cuban international forces from Angola, can at most result in the postponement of the liberation of the Territory, which is the inevitable outcome of the legitimate struggle of its people.
203.	The allegedly constitutional and political plans within the framework of the concept of a so-called internal settlement, advocated by South Africa with the aim of consolidating the illegal occupation of Namibia and the plundering of its natural wealth by foreign interests, constitute an intolerable violation of the provisions of the
Charter and reflect the brazenness and arrogance of the regime.
204.	The sole valid basis for a peaceful and final settlement of the question of Namibia remains Security Council resolution 435 (1978). That is why we appeal earnestly to the various United Nations organs, the Security Council in particular, and to all Member countries, as well as to international organizations which are not within the United Nations system, to spare no effort to ensure the implementation of the United Nations plan for the independence of Namibia.
205.	For its part, the people of South Africa, under the leadership of the African National Congress, is facing with heroism and self-sacrifice the infamous and systematic acts of oppression, discrimination and division directed at the overwhelming majority of the South African population.
206.	The question of Namibia and the wave of instability and violence which is engulfing the southern part of the African continent are closely related to the inhuman nature and policy of the Pretoria regime, which constitute the nucleus and the profound cause of the intolerable political situation prevailing in that region. The people of Guinea-Bissau reiterates its fraternal, constant and unconditional support for the just causes of the Namibian and South African peoples, as well as for the firm determination of the front-line States to defend their independence and their national sovereignty, particularly the People's Republic of Angola, which has been obliged to bear the heavy burden of the harmful policies of the South African regime, as a result of the unconditional support that Angola provides to the national liberation struggle led by SWAPO.
207.	In view of the particularly difficult hardships endured by the Angolan people as a result of the occupation of the southern part of its national territory by South African forces and in view of the escalation of aggression and the destabilization manoeuvres perpetrated by the apartheid regime, we strongly urge the international community to respond by means of concrete support and effective moral and material assistance to the Angolan people's appeals for solidarity.
208.	The struggle of the people of Western Sahara for the exercise of its right to self-determination, which has found its highest expression in the proclamation of the Sahraoui Arab Democratic Republic, deserves our complete support. The nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity, held in the capital of Ethiopia last June, made it possible to move forward along the path of dialogue with a view to arriving at a just, peaceful and definitive solution to that thorny problem which threatens the peace and security of north-west Africa. Therefore we urgently appeal to the parties to the dispute, the Kingdom of Morocco and POLISARIO,  to work in a spirit of good will and peace towards the strict implementation of the resolution adopted by the Assembly on the Western Sahara .
209.	The tragic situation prevailing in Chad and the sad fate of the people of that African country, which has been the victim for more than two decades of internecine struggle aggravated by incessant foreign interference and intervention, are a source of profound concern to us. The final elimination of the tension, divisions and instability that afflict that country can be attained only through strict respect for its national independence and its territorial integrity. We encourage the starting of immediate and constructive negotiations between the parties concerned with a view to the peaceful solution to the internal differences so as to arrive at the effective and immediate 
cessation of ail hostilities and the prompt withdrawal of all foreign forces from Chad, thus ensuring the establishment of a lasting peace there and the economic reconstruction of the country.
210.	We sincerely hope to see the final settlement of the territorial questions still outstanding, in particular the Comorian island of Mayotte, the Glorieuses, Juan de Nova, Europe and Bassas da India islands, belonging to the Democratic Republic of Madagascar and the Chagos Archipelago, including Diego Garcia, which is under the sovereignty of Mauritius.
211.	We also express our constant and fraternal solidarity with the struggle of the brotherly people of East Timor, under the leadership of FRETILIN,  for the recovery of its national rights and its liberation from Indonesian oppression and repression. In this regard, my delegation supports the proposal by the Secretary-General, approved by the General Assembly, for the inscription of the question of East Timor on the agenda of the next session.
212.	Furthermore, we support the legitimate efforts of the Democratic People's Republic of Korea to reunify the Korean homeland peacefully and without foreign interference.
213.	The disquieting situation prevailing in South-East and South-West Asia is brought with serious consequences for peace and stability in those regions. In our view, this situation can be reversed only by global political solutions based on dialogue and negotiations with the participation of all the parties concerned and on respect for the sovereignty, independence and territorial integrity of all the States of the region and their right to determine their own destiny.
214.	The conflict between Iran and Iraq continues to be a source of profound concern for the international community. The gravity of its implications for the two parties and for the region confirms the wisdom of the principle of the Charter concerning the inadmissibility of the settlement of international disputes by the use of force. The higher interests of the fraternal peoples of those two members of the Movement of Non-Aligned Countries and the Organization of the Islamic Conference require that that fratricidal conflict be brought to an end and that measures be taken for a rapid negotiated settlement of the question.
215.	While welcoming the intensification of the efforts made by the Secretary-General and the continuation of the intercommunal dialogue in the Republic of Cyprus, we cannot fail to express our concern at the occupation of part of the territory of that independent State. We hope that a just and final solution will at last be found to that problem in accordance with the relevant resolutions of the United Nations and of the Non-Aligned Movement, safeguarding the sovereignty, independence, territorial integrity, unity and non-aligned status of Cyprus and promoting the return of Cypriot refugees.
216.	The international community cannot remain indifferent to the continued tension prevailing in Latin America and in the Caribbean. The serious political, economic and social crisis in the countries of those regions, due in part to the existence of traditional structures, repressive regimes and inadequate economic structures that lead to poverty and favour social inequality, is incessantly aggravated by interference and intervention from outside.
217.	In such a situation it is essential for those States to be enabled in all independence to resolve their internal problems and work towards the establishment of conditions conducive to peace, development and the well-being of their respective populations and that of the region at large. In this regard, we reiterate our firm solidarity with the struggle of the peoples of the region aimed at the construction of democratic and progressive societies, and we support the efforts made, particularly by Cuba and Nicaragua, to safeguard the accomplishments of their revolutions, their national independence and their right to free economic and social development.
218.	Furthermore, Guinea-Bissau expresses its support for the action of the Contadora Group countries in promoting a political, comprehensive and lasting solution to the problems confronting the peoples of that region.
219.	Our debates reflect the general concern of the members of the international community at the world situation which is today more complex than in the past and which requires renewed efforts on the part of all in order to retrace its dismal co-ordinates.
220.	As we do every year, we are dealing with the most delicate problems of international life and, as in every year, differences of opinion will appear in the analysis of these problems—differences which will in turn be reflected m the nature of solutions proposed.
221.	This, however, in no way prevents us from being each time more optimistic as to the final outcome of our efforts to build a world free of threats, conflicts, poverty and insecurity.
222.	To that end, the contribution we each make and the political will with which we implement our resolutions will be decisive, regardless of the respective economic or military might of each of our countries.
223.	On behalf of the people and the Government of the Republic of Guinea-Bissau, I wish to convey to the President our wish for the success of the thirty-eighth session and reiterate to him our firm resolve to make, together with the other members of the international community, untiring efforts to attain the objectives of peace, justice and social progress so dear to mankind.








